Matter of Dillon R. (2015 NY Slip Op 05683)





Matter of Dillon R.


2015 NY Slip Op 05683


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-07575
 (Docket No. D-22302-13)

[*1]In the Matter of Dillon R. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Ronald E. Sternberg of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Terrence J. McElrath, J.), dated July 15, 2014. The order vacated an order of disposition of that court dated December 10, 2013, which had placed Dillon R. on probation, and directed his placement in a nonsecure facility for a period of up to 18 months.
ORDERED that the order of disposition dated July 15, 2014, is affirmed, without costs or disbursements.
In an order of disposition dated December 10, 2013, the Family Court adjudicated the appellant a juvenile delinquent upon finding, after a hearing, that he committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, menacing in the third degree, criminal possession of stolen property in the fifth degree, and grand larceny in the fourth degree, and placed him on probation (see Matter of Dillon R., 125 AD3d 781). The court subsequently determined that the appellant violated the terms and conditions of his probation, vacated the order of disposition dated December 10, 2013, and entered a new order of disposition dated July 15 2014, placing the appellant in a nonsecure detention facility.
The Family Court providently exercised its discretion in directing the appellant's placement in a nonsecure facility for a period of up to 18 months. The disposition was the least restrictive alternative consistent with the needs and best interests of the appellant and the need for protection of the community in light of, inter alia, the seriousness of the underlying acts, the appellant's poor school attendance, and the appellant's repeated violations of the terms and conditions of his probation (see Family Ct Act § 352.2[2][a]; Matter of Nysaiah L., 125 AD3d 776, 777; Matter of Leighton F., 108 AD3d 669, 670; Matter of Jalen G., 104 AD3d 853, 853-854).
RIVERA, J.P., DICKERSON, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court